Citation Nr: 1439237	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.

In May 2010, the Veteran presented sworn testimony during a Board hearing in St. Petersburg, Florida.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Board decisions dated September 2010, November 2011, September 2012, and February 2014, the claim was remanded for further evidentiary development.  As will be explained below, a review of the record now reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denials in a July 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Hypertension is not caused or aggravated by the service-connected PTSD to include the medications prescribed therefore.


CONCLUSION OF LAW

Hypertension is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310(a) (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claim, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through letters dated in October 2007, May 2009, and September 2010 the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Moreover, there is no timing problem as to the complete VCAA notice since, as indicated above, the Veteran's claim was readjudicated multiple times; most recently in the July 2014 SSOC.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board also finds that the October 2007, May 2009, and September 2010 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes VA and private treatment records, statements from the Veteran, Social Security Administration (SSA) records, and service treatment records (STRs).  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Pursuant to the February 2014 Board Remand, the Veteran was afforded a VA medical opinion in April 2014, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As described below, the Board finds that the April 2014 VA medical opinion is sufficient, as it is predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiner considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and he provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

Here, the Veteran has asserted entitlement to service connection for hypertension, which he contends is due to or aggravated by his service-connected PTSD to include the medications prescribed therefore.  See, e.g., the Board hearing transcript dated May 2010.  Notably, the Veteran has maintained this theory of entitlement from the date of claim.  See the Veteran's claim dated September 2007; the notice of disagreement (NOD) dated March 2008; the VA Form 9 dated January 2009; and the Board hearing transcript dated May 2010.  The Board will thus address his claim for service connection for hypertension on a secondary basis.

Initially, the Board recognizes that the Veteran is service-connected for PTSD.
It is undisputed that the Veteran served in the Republic of Vietnam from July 1969 to July 1970.  His STRs are negative for complaints of or treatment for hypertension.  At the February 1971 separation examination, the Veteran denied ever having experienced high or low blood pressure.  In particular, this examination demonstrated that his heart was normal and that he had a blood pressure reading of 110/70 mm/Hg in the sitting position.

Post-service treatment records document a diagnosis of hypertension in March 2001.  Notably, in a March 2009 letter, Dr. F.B. indicated that he had treated the Veteran from 1991 to 2000.  He reported, "[d]uring this time he presented with hypertension and chronic stress.  It was in 2002 that I referred my patient to the VA for an evaluation regarding post traumatic syndrome as I felt that there was a strong possibility that his chronic problems could be the result of that diagnosis."  VA treatment records dated between 2003 and 2012 document periodic follow-up treatment for hypertension.

The Veteran was afforded a VA examination in January 2009 to address the hypertension claim.  The examiner stated that it is not at least as likely as not that hypertension was caused by PTSD and then concluded that PTSD does not aggravate hypertension either.  As noted in the September 2010 Board remand, the rationale associated with causation is not problematic; however, the physician's assistant (PA) who examined the Veteran stated that "emotional stress can temporarily increase blood pressure," but that this was not a "cause" of true clinical hypertension.  Medical literature is cited in support of this opinion; however, it appears that this conclusion only pertains to the causation element of the claim for service connection.  The cited rationale did not explain why PTSD does not aggravate hypertension (specifically, as regards to the mentioned fluctuations in blood pressure associated with emotional stress), and merely stated a conclusion that it is not at least as likely as not that service-connected PTSD aggravated the Veteran's hypertension.  As such, the claim was remanded so that a new VA examination can be afforded addressing the contended aggravating relationship.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was therefore afforded another VA examination in December 2010, which was conducted by the same PA who authored the earlier, flawed 2009 report.  Unfortunately, the December 2010 examination report was an almost verbatim recitation of the language contained in the 2009 examination report.  Moreover, at no point did the examiner address whether PTSD can aggravate hypertension beyond the natural course of the disease process.  Accordingly, the Veteran's claim was again remanded for an additional examination.

The ensuing VA examination report in December 2011, rendered by another physician's assistant, merely copied the final statements and conclusions on the previous VA examination reports.  As such, the matter was again remanded by the Board for a VA medical opinion in September 2012.

In compliance with the September 2012 remand instructions, a November 2012 VA medical opinion was obtained from a physician in internal medicine who provided detailed rationale to support her conclusion that the Veteran's hypertension is not caused or aggravated beyond the natural cause of the disease process by the service-connected PTSD.  An April 2013 addendum opinion, however, was subsequently obtained from Dr. L. T.-C., who opined, "[i]t is AS LEAST AS LIKELY AS NOT that the Veteran's use of Wellbutrin is proximately due to (aggravates) his hypertension."  She continued, "[h]owever, it is less likely than not that the aggravation was beyond the natural progress because the Veteran entered the VA system for medical and mental healthcare with uncontrolled hypertension and it remains elevated."  Dr. L. T.-C. subsequently provided additional rationale to support her conclusion.

Crucially, as noted in the February 2014 Board decision, the April 2013 addendum opinion was obtained from Dr. L. T.-C., who is a podiatrist.  To this end, there is no evidence that this podiatrist is qualified in matters related to pharmacology or internal medicine.  As such, the April 2013 addendum opinion from Dr. L. T.-C. was inadequate and the Board remanded the matter for an additional VA medical opinion.  

Thus, a VA medical opinion was obtained in April 2014, pursuant to the February 2014 Board remand.  The April 2014 VA examiner reviewed the claims file, including the prior examination reports and medical opinions.  The examiner then concluded, "[i]t is not likely that the Veteran's service-connected PTSD (to include the medications prescribed therefore) has caused or made chronically worse (aggravated beyond the natural course of the disease process) his currently diagnosed hypertension."  The examiner explained that the medical literature does not note any causal relationship between essential hypertension and PTSD, and no evidence documenting aggravation of hypertension by PTSD was indicated by the medical literature.  The examiner noted that the Veteran's body mass index (BMI) is the major risk factor for hypertension.  He then stated that it is "[a]lso significant to note that [the Veteran] gives a history of anger/anxiety since his military discharge in 1971 and became service-connected for PTSD in 2003.  His hypertension was diagnosed in 2000."  He further opined that "PTSD can cause transient increases in blood pressure but this is short term only and never causes essential hypertension."  The VA examiner also stated, "[d]espite the opinions given by Dr. L.T.-C., medical literature and Up-To-Date do not include Wellbutrin as a risk factor for either initiation or aggravation of hypertension."  The examiner then noted the medical literature upon which he relied.

Crucially, the April 2014 VA medical opinion complied with the instructions of the February 2014 Board remand and was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Veteran has not produced a medical opinion to contradict the conclusions set forth by the April 2014 VA examiner concerning the question of secondary service connection.  As noted above, the favorable opinion of Dr. L.T-C. is of little probative value, as it was rendered by a podiatrist with no demonstrated expertise the fields of internal medicine or pharmacology.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that in evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In contrast, the April 2014 VA examiner thoroughly considered the Veteran's medical history and the implications of the pertinent medical literature in rendering his medical nexus opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his hypertension claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the April 2014 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

The Veteran has submitted his own statements in support of his claim of service connection.  As a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran, however, is not competent to provide a medical conclusion as to whether a disability is due to his service-connected disability.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his hypertension is caused or aggravated by his service-connected PTSD, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2013).  The Board further observes that the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the April 2014 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, claimed as secondary to service-connected PTSD.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


